Petition for Writ of Mandamus Conditionally Granted and Memorandum
Opinion filed October 18, 2018.




                                       In The

                    Fourteenth Court of Appeals

                                NO. 14-18-00773-CV



                      IN RE STATE OF TEXAS, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                        County Civil Court at Law No. 3
                            Harris County, Texas
                        Trial Court Cause No. 1049234

                         MEMORANDUM OPINION

      On September 5, 2018, relator, the State of Texas, filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Linda Storey, presiding judge of the County Civil Court at Law No. 3 of
Harris County, to vacate her May 17, 2018 order granting a new trial.

      We conditionally grant relief.
                 FACTUAL AND PROCEDURAL BACKGROUND
      The underlying suit is a statutory condemnation action by the State of Texas
for the acquisition of 0.4450 acres owned by Fairfield Baptist Church (“Fairfield”)
for the expansion of U.S. Highway 290 in Harris County, Texas. The jury found the
compensation owed is $567,493 and the trial court entered judgement based on the
jury’s verdict. Fairfield moved for a new trial. The trial court signed an order
granting a new trial because the State of Texas repeatedly violated the trial court’s
motion-in-limine order. The order provides no further explanation for the grant of
the new trial.

                             STANDARD OF REVIEW
      The trial court’s broad discretion to grant a new trial is not limitless. In re
Columbia Med. Ctr. of Las Colinas, Subsidiary, L.P., 290 S.W.3d 204, 210 (Tex.
2009) (orig. proceeding). In granting a new trial, the trial court is to give an
understandable and reasonably specific explanation as to why a jury’s verdict is
being disregarded or set aside, the trial process is nullified, and the case has to be
retried. Id. at 213. A new trial order must initially satisfy two facial requirements. In
re Bent, 487 S.W.3d 170, 173 (Tex. 2016) (orig. proceeding). First, it must give a
reason for which a new trial is legally appropriate, e.g., as a well-defined legal
standard or a defect that probably resulted in an improper verdict. In re United
Scaffolding, Inc., 377 S.W.3d 685, 688–89 (Tex. 2012) (orig. proceeding). Second,
it must be specific enough to reflect the trial court “did not simply parrot a pro forma
template, but rather derived the articulated reasons from the particular facts and
circumstances of the case at hand.” Id. at 689. “This two-part test adequately ensures
that jury verdicts are not overturned without specific and proper reasons, while still
                                          2
maintaining trial courts’ discretion in granting new trials.” Id. If the order provides
little or no insight into the judge’s reasoning, mandamus relief might be appropriate.
Id.

                                          ANALYSIS
      The trial court’s order, states, in its entirety:

              On this day came on for consideration Defendant’s Motion for
      New Trial. The Court, having considered the motion, evidence attached
      thereto, and arguments of counsel, finds that it should be granted in
      light of Plaintiffs repeated violations of the Court's order in limine. It
      is, therefore,
          ORDERED that Defendant’s Motion for New Trial is
      GRANTED. The judgment rendered in favor of Plaintiff is set aside.
       The trial court’s order does not give a reason for which a new trial is legally
appropriate. The violation of a motion-in-limine order may support the granting of
a new trial, such as when a party repeatedly injects evidence into the case in violation
of the order, thereby tainting the jury’s verdict. See In re Wyatt Field Serv. Co., 454
S.W.3d 145, 155 (Tex. App.—Houston [14th Dist.] 2014, orig. proceeding), order
withdrawn (Oct. 9, 2015). However, the mere violation of a motion-in-limine order
is not generally a defect that, standing alone, probably resulted in an improper
verdict. See In re United Scaffolding, Inc., 377 S.W.3d at 688–89. The trial court’s
order does not indicate what effect, if any, the violation of the motion-in-limine order
had on the jury’s verdict. Moreover, the trial court’s order does not articulate any
reasons derived from the case’s facts and circumstances. The trial court’s order
provides scant insight into the judge’s reasoning that the violation of the motion-in-
limine order should result in setting aside a jury’s verdict, nullifying the trial process,

                                            3
and retrying the case.1 Id. Because the trial court’s order does not satisfy either of
the two facial requirements, we do not conduct a merits review of the trial court’s
basis for a new trial. See In re Bent, 487 S.W.3d at 173.

                                      CONCLUSION
       Because the new-trial order is facially invalid, we conditionally grant the
petition for writ of mandamus and direct the trial court to vacate its order granting a
new trial and issue a new order specifying its reasons for ordering a new trial in
accordance with this opinion. We are confident the trial court will act in accordance
with this opinion. The writ of mandamus shall issue only if the trial court fails to do
so.


                                            PER CURIAM

Panel consists of Justices Donovan, Wise, and Jewell.




       1
        This lack of insight is more problematic given that the trial court overruled objections
made by Fairfield.
                                               4